DETAILED ACTION
Claims 2, 6, 9-10, 18 and 20-23 are amended. Claim 24 is added. Claims 1-24 are pending. 
Claim Objections
Claim 24 is objected to because of the following informalities:
As per claim 24, the limitation “wherein the source region, the gate electrode, and the drain region of the first transistor of the first pixel and the source region, the gate electrode, and the drain region of the first transistor of the second pixel are arranged to overlap one a virtual line that is along the first direction” should be “wherein the source region, the gate electrode, and the drain region of the first transistor of the first pixel and the source region, the gate electrode, and the drain region of the first transistor of the second pixel are arranged to overlap [ a virtual line that is along the first direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 20110242072) in view of Den Hartog (US 20170317082).
As per claim 1, Ota discloses a light emitting device (Fig. 1, #100; [0038]) comprising a plurality of pixels (#P) arranged on a substrate in an array in a first direction (i.e., horizontal direction) and a second direction (i.e., vertical direction) intersecting the first direction (i.e., horizontal direction; [0038]-[0039]),
wherein each of the plurality of pixels (Fig. 4, #P) includes a light emitting element (#E1, E2), a first transistor (#DrT, DrB) having a drain region connected to an anode of the light emitting element (#E1, E2), and a second transistor (#GT, GB) having a drain region connected to a gate electrode of the first transistor (#DrT, DrB; [0045]-[0050]),
the plurality of pixels (#P) include a first pixel (#Tp) and a second pixel (#Bp), which are adjacent to each other in the first direction (i.e., horizontal direction; [0044]-[0050]),
 (Fig. 4 discloses) a source region, a gate electrode, and the drain region of the first transistor (#DrT) of the first pixel (#Tp) and a source region, a gate electrode, and the drain region of the first transistor (#DrB) of the second pixel (#Bp) are sequentially arranged in one of a positive direction (i.e., right horizontal direction) and a negative direction (i.e., left horizontal direction) in the first direction (i.e., horizontal direction).
However, Ota does not teach a source region of the second transistor of the first pixel and a source region of the second transistor of the second pixel share one diffusion region.
Den Hartog teaches a source region of the second transistor (Fig. 1, #102) and a source region of the second transistor (#104) share one diffusion region (#116; [0028]-[0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the source region of the second transistor of the first pixel and the source region of the second transistor of the second pixel disclosed by Ota share one diffusion region as disclosed by Den Hartog so as to decrease the source resistance of the second transistors.
As per claim 19, Ota in view of Den Hartog discloses a display device comprising a light emitting device according to claim 1 and an active element (Ota: #DrT, DrB) connected to the light emitting device (Ota: #E1, E2; [0045]-[0050]).
As per claim 21, Ota in view of Den Hartog discloses an electronic device (Ota: Fig. 16, #3000) comprising a housing provided with a display unit, and a communication unit provided in the housing and configured to perform external communication (Ota: [0088]; where a mobile telephone inherently includes a communication unit provided in the housing and configured to perform external communication),
wherein the display unit includes the light emitting device (Ota: #100) according to claim 1 (Ota: [0088]).
As per claim 23, Ota in view of Den Hartog discloses a mobile device (Ota: Fig. 15, #2000) comprising a main body and a lighting appliance provided in the main body (Ota: [0087]),
wherein the lighting appliance includes the light emitting device (Ota: #100) according to claim 1 (Ota: [0087]).
As per claim 24, Ota in view of Den Hartog discloses the device according to claim 1, wherein (Ota: Fig. 4 discloses) the source region, the gate electrode, and the drain region of the first transistor (Ota: #DrT) of the first pixel (Ota: #Tp) and the source region, the gate electrode, and the drain region of the first transistor (Ota: #DrB) of the second pixel (Ota: #Bp) are arranged to overlap one a virtual line that is along the first direction (Ota: i.e., horizontal direction).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Kang (US 20060017393).
As per claim 7, Ota in view of Den Hartog discloses the device according to claim 1.
However, the prior art of Ota and Den Hartog do not teach the second transistor of the first pixel and the second transistor of the second pixel are arranged between the first transistor of the first pixel and the first transistor of the second pixel.
Kang teaches the second transistor (Fig. 5, #110) of the first pixel and the second transistor (#210) of the second pixel are arranged between the first transistor (#150) of the first pixel and the first transistor (#250) of the second pixel ([0048]-[0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second transistor of the first pixel and second pixel of Ota in view of Den Hartog arranged according to Kang so that the first sub-pixel and the second sub-pixel may be symmetric about the power line (Kang: [0075]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Chaji (US 20150294622).
As per claim 8, Ota in view of Den Hartog discloses the device according to claim 1.
However, the prior art of Ota and Den Hartog do not teach each of the plurality of pixels further includes a third transistor having a drain region connected to the source region of the first transistor and configured to control light emission or non-light emission of the light emitting element.
Chaji teaches each of the plurality of pixels further includes a third transistor (Fig. 3A, #122) having a drain region connected to the source region of the first transistor (#112) and configured to control light emission or non-light emission of the light emitting element (#114; [0074]; [0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the third transistor disclosed by Chaji to the light emitting device of Ota in view of Den Hartog so as to 
causes the first transistor to draw a driving current from the supply line and turn on the light emitting element.
As per claim 11, Ota in view of Den Hartog in view of Chaji discloses the device according to claim 8, wherein (Chaji: Figs. 1 and 3A discloses) a source region, a gate electrode, and the drain region of the third transistor (Chaji: #122) of the first pixel (Chaji: #10, 110) and a source region, a gate electrode, and the drain region of the third transistor (Chaji: #122) of the second pixel (Chaji: #10, 110) are sequentially arranged in one of a positive direction (Chaji: i.e., right horizontal direction) and a negative direction (Chaji: i.e., left horizontal direction) in the first direction (Chaji: i.e., horizontal direction).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Kang in view of Chaji.
As per claim 9, Ota in view of Den Hartog in view of Kang discloses the device according to claim 7.
However, the prior art of Ota, Den Hartog and Kang do not teach each of the plurality of pixels further includes a third transistor having a drain region connected to the source region of the first transistor and configured to control light emission or non-light emission of the light emitting element, and
wherein, in the first direction, the third transistor of the first pixel is arranged between the first transistor and the second transistor of the first pixel, and the third transistor of the second pixel is arranged on a side, opposite to the first pixel, of the first transistor of the second pixel.
Chaji teaches each of the plurality of pixels further includes a third transistor (Fig. 3A, #122) having a drain region connected to the source region of the first transistor (#112) and configured to control light emission or non-light emission of the light emitting element (#114; [0074]; [0078]), and
wherein (Figs. 1 and 10A discloses in an array of pixels 10 and 710; [0057]), in the first direction (i.e., horizontal direction), the third transistor (#722) of the first pixel (#10, 710) is arranged between the first transistor (#712) and the second transistor (#718) of the first pixel (#10, 710), and the third transistor (#722) of the second pixel (#10, 710) is arranged on a side, opposite to the first pixel (#10, 710), of the first transistor (#712) of the second pixel (#10, 710).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the third transistor disclosed by Chaji to the light emitting device of Ota in view of Den Hartog and Kang so as to causes the first transistor to draw a driving current from the supply line and turn on the light emitting element.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Seki (US 20050219170).
As per claim 12, Ota in view of Den Hartog discloses the device according to claim 1.
However, the prior art of Ota and Den Hartog do not teach each of the plurality of pixels further includes a fourth transistor configured to reset the light emitting element.
Seki teaches each of the plurality of pixels further includes a fourth transistor (Fig. 4, #Tr4) configured to reset the light emitting element (#E1; [0042]; [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the fourth transistor disclosed by Seki to the light emitting device of Ota in view of Den Hartog so by the on operation of the reset transistor, electrical charges accumulated in the parasitic capacitor of the EL element are discharged to be in a reset state (Seki: [0044]).
As per claim 18, Ota in view of Den Hartog in view of Seki discloses the device according to claim 12, wherein (Seki: [0004]; [0006]; [0030]; where an active matrix type display panel with active elements added to respective EL elements arranged in a matrix pattern discloses) with respect to each of the fourth transistor (Seki: Fig. 4, #Tr4) of the first pixel (Seki: Fig. 4) and the fourth transistor (Seki: #Tr4) of the second pixel (Seki: Fig. 4), a drain region, a gate electrode, and a source region are arranged in the first direction (Seki: i.e., horizontal direction) from the first pixel (Seki: Fig. 4) to the second pixel (Seki: Fig. 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Tamura (US 20140285411).
As per claim 20, Ota in view of Den Hartog discloses includes the light emitting device (Ota: #100) according to claim 1 (Ota: [0038]).
However, the prior art of Ota and Den Hartog do not explicitly teach a photoelectric conversion device comprising an optical unit including a plurality of lenses, an imaging element configured to receive light having passed through the optical unit, and a display unit configured to display an image,
wherein the display unit displays an image captured by the imaging element.
Tamura teaches a photoelectric conversion device (Fig. 10, #200) comprising an optical unit including a plurality of lenses, an imaging element configured to receive light having passed through the optical unit, and a display unit (#204) configured to display an image ([0093]-[0094]),
wherein the display unit (#204) displays an image captured by the imaging element ([0093]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the photoelectric conversion device disclosed by Tamura to the light emitting device of Ota in view of Den Hartog so as to provide a digital still camera and display apparatus displaying images based on imaging signals from a CCD using the light emitting device.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Den Hartog in view of Morimoto (US 20170200911).
As per claim 22, Ota in view of Den Hartog discloses an illumination device comprising a light source (Ota: #E1), wherein the light source (Ota: #E1) includes the light emitting device (Ota: #100) according to claim 1 (Ota: [0038]; [0045]; [0057]).
However, the prior art of Ota and Den Hartog do not teach an illumination device comprising at least one of a light-diffusing unit and an optical film.
Morimoto teaches an illumination device comprising at least one of a light-diffusing unit and an optical film ([0110]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the light-diffusing unit and optical film disclosed by Morimoto to the light emitting device of Ota in view of Den Hartog so as to increase luminance in a specific direction.
Allowable Subject Matter
Claims 2-6, 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of a light emitting device comprising a plurality of pixels includes a light emitting element, a first transistor having a drain region connected to an anode of the light emitting element, and a second transistor having a drain region connected to a gate electrode of the first transistor do not teach or fairly suggest each of the plurality of pixels further includes a wiring pattern configured to connect the gate electrode of the first transistor and the drain region of the second transistor, and wherein a length between the gate electrode of the first transistor and the drain region of the second transistor of one of the first pixel and the second pixel is longer than a length between the gate electrode of the first transistor and the drain region of the second transistor of the other of the first pixel and the second pixel, wherein in the first direction, the third transistor of the first pixel and the third transistor of the second pixel are arranged between the first transistor of the first pixel and the first transistor of the second pixel, wherein a source region of the third transistor of the first pixel and a source region of the third transistor of the second pixel share one diffusion region, and wherein the second transistors of the first pixel and the second pixel and the third transistors of the first pixel and the second pixel are arranged side by side in the second direction, in the first direction, the third transistor of the first pixel and the fourth transistor of the second pixel are arranged between the first transistor of the first pixel and the first transistor of the second pixel, the fourth transistor of the first pixel is arranged on a side, opposite to the second pixel, of the first transistor of the first pixel, and the third transistor of the second pixel is arranged on a side, opposite to the first pixel, of the first transistor of the second pixel, and the second transistors of the first pixel and the second pixel and the third transistor of the first pixel and the fourth transistor of the second pixel are arranged side by side in the second direction, in the first direction, the fourth transistor of the first pixel and the fourth transistor of the second pixel are arranged between the first transistor of the first pixel and the first transistor of the second pixel, the third transistor of the first pixel is arranged between the first transistor of the first pixel and the second transistor of the first pixel, and the third transistor of the second pixel is arranged on a side, opposite to the first pixel, of the first transistor of the second pixel, and the second transistors of the first pixel and the second pixel and the fourth transistors of the first pixel and the second pixel are arranged side by side in the second direction.
Response to Arguments
Applicant's arguments filed 05/02/022 have been fully considered but they are not persuasive.
Applicant states on pages 13-14 in the Remarks, “Applicant submits, however, that while Ota discloses the circuit diagram of the pixel circuit P in its Figure 4, which is reproduced below, the reference fails to teach a layout of the first driving transistor DrT and the second driving transistor DrB themselves in this figure or in any other part of the reference. Applicant therefore submits the layout of the transistors recited in the claimed invention is not anticipated, obvious, and cannot be derived from Ota.
The Examiner respectfully does not agree. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Furthermore, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.

	Shown below is Figure 4 of Ota that clearly discloses a source region, a gate electrode, and the drain region of the first transistor (#DrT) of the first pixel (#Tp) and a source region, a gate electrode, and the drain region of the first transistor (#DrB) of the second pixel (#Bp) are sequentially arranged in one of a positive direction (i.e., right horizontal direction) and a negative direction (i.e., left horizontal direction) in the first direction (i.e., horizontal direction) as recited in claim 1.

    PNG
    media_image1.png
    794
    1059
    media_image1.png
    Greyscale

	Therefore, Ota discloses the limitation of “a source region, a gate electrode, and the drain region of the first transistor of the first pixel and a source region, a gate electrode, and the drain region of the first transistor of the second pixel are sequentially arranged in one of a positive direction and a negative direction in the first direction” as recited in claim 1.


	Applicant states on page 14 in the Remarks, “Additionally, if the first light emitting element E1, the second light emitting element E2, the first driving transistor DrT, and the second driving transistor DrB are laid out as shown in the circuit diagram in Figure 4 of Ota, the first circuit Tp (first light emitting element E1) and the second circuit Bp (second light emitting element E2) are adjacent to each other in the x direction, and the source regions, the gate electrodes and the drain regions of the first driving transistor DrT and the second driving transistor DrB must be arranged in the Y direction that intersects the X direction. This is further evidence that Ota neither discloses nor suggests the configuration of the light emitting device recited in claim 1”.
However, it is noted that the features upon which applicant relies (i.e., the source regions, the gate electrodes and the drain regions of the first driving transistor and the second driving transistor must be arranged in the Y direction that intersects the X direction) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622